GRIFFIN, Chief Judge.
Appellant seeks review of the Unemployment Appeals Commission’s decision denying her benefits. All of the issues she raises on appeal, however, involve factual determinations. The essence of the decision of the referee was that:
The fact that the claimant subsequently became dissatisfied with her commute did not give her good cause to quit her job. While the claimant’s working conditions may have been less than she desired, it has not been shown that they were so harsh as to require separation from employment.
Our review of the transcript of the hearing before the referee shows that the referee’s decision is supported by the record, even though not compelled by it. We therefore have no basis to reverse the appealed decision.
AFFIRMED.
GOSHORN and PETERSON, JJ., concur.